DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ERIC WATKINS,
                                 Appellant,

                                     v.

                               RANDY AZAEL,
                                 Appellee.

                                No. 4D22-437

                          [December 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE20000167.

   Eric Watkins, Sunrise, pro se.

  Alexis Fields and Benjamin Muschel of Kopelowitz Ostrow Ferguson
Weiselberg Gilbert, Ft. Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.